Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 10-14 and 16-18 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-9, 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson (US 20180314223 A1) in view of Doering (US 20070035907 A1).

2b. Summary of the Cited Prior Art
Nickerson discloses a method for pulse code generator and decoder for controlling a plurality of device (Fig 1-77).
Dowering discloses a system of irrigation controller including signal encoding and decoding (Fig 1-10B).

2c. Claim Analysis
	Regarding Claim 1, Nickerson discloses:
A decoder for a device to be controlled in accordance with a control signal imposed as a modulation of an AC electricity supply to the decoder, the decoder comprising
[(Nickerson discloses a method for pulse code generator and decoder for controlling a plurality of device, see:
	[0003] Modular irrigation controllers use optional modules that can be added to the controller to increase the number of irrigation stations that may be controlled by the controller.  For example, U.S.  Pat.  No. 5,956,248 (William et al.) provides an irrigation controller having a housing that encloses a microprocessor that stores and executes watering programs, and includes station modules that can be added within the housing to increase the number of irrigation stations controlled.  Additionally, U.S.  Pat.  No. 
	[0113] Now looking at FIG. 11, located within the control panel 30, the control panel circuitry 31 includes the main microcontroller 32 that communicates with base module 55 through base module signal lines 39a extending through the backplane circuitry 46 and the pins of a base module connector 44.  The main microcontroller 32 also communicates with the expansion modules 65 through a communication bus 39 extending through the backplane circuitry 46 and the pins of the module connectors 47 (shown in FIG. 4) to control the irrigation functions as defined in the irrigation program as well as the other functions contained in expansion modules 65.  
	Fig 10-22 and 24-34)]: 
a pair of input connection points for the AC electrical supply 
[(see Fig 16, 1 AC-HOT, 2 AC-COM and 3 EARTH; Fig 20-22; Pin Assignment in Para [0243-0246]; see also Fig 12-15)];
a pair of output connection points for the device to be controlled 
[(see Fig 16, 63, REMOTE CONTROL INTERFACE; Fig 20-22; Pin Assignment in Para [0243-0246]; see also Fig 12-15)];
at least one power supply circuit connected to the input connection points 
[(see Fig 11, 33 Power Supply; see also Fig 12-16)];
a processor unit powered for decoding modulation from the AC electrical supply and controlling passage of AC electricity to the device accordingly

at least one controlled circuit for passing electricity from the power supply to the device in accordance with control by the processor unit
[(see:
 	[0113] Now looking at FIG. 11, located within the control panel 30, the control panel circuitry 31 includes the main microcontroller 32 that communicates with base module 55 through base module signal lines 39a extending through the backplane circuitry 46 and the pins of a base module connector 44.  The main microcontroller 32 also communicates with the expansion modules 65 through a communication bus 39 extending through the backplane circuitry 46 and the pins of the module connectors 47 (shown in FIG. 4) to control the irrigation functions as defined in the irrigation program as well as the other functions contained in expansion modules 65.  
	Fig 10, 32 Control Panel Microcontroller; Fig 20-22; Pin Assignment in Para [0243-0246]; see also Fig 12-16)].
	Further, Doering discloses about decoder device.
	A decoder for a device to be controlled in accordance with a control signal imposed as a modulation of an AC electricity supply to the decoder, the decoder comprising
	[(Doering discloses about decoder device, see:
	[0058] Also include in irrigation system 900 is a plurality of valve control modules 980, each is coupled between the control wires 940 and solenoid 116 of valve 110 for switching the actuation current from the control wires in response to receiving an Data decoder 1082 decodes incoming signals on control wire 940 and passes the decoded signal information to solenoid controller 1084 (it is expected that the processing capability resides in the solenoid controller, but alternatively the solenoid controller might merely perform the function of a switch under the direction of the a data decoder).  
	Fig 10A, Data Decoder 1082; see also Fig 2-9)].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Nickerson’s method for pulse code generator and decoder for controlling a plurality of device with Dowering’s system of irrigation controller including signal encoding and decoding with the motivation being to provide cost effective irrigation control system (Doering, Para [0046]).

Regarding Claim 2, Nickerson discloses: 
including a discrete power supply for the processor unit 
[(see Fig 11, 33 Power Supply for Microcontroller; Fig 15, VCC and BATTERY; Fig 20-22; Pin Assignment in Para [0243-0246]; see also Fig 12-16)].
 
Regarding Claim 3, Nickerson discloses: 

[(see Fig 11, 33 Power Supply for Microcontroller; Fig 15, VCC and BATTERY; Fig 20-22; Pin Assignment in Para [0243-0246]; see also Fig 12-16)].
 
Regarding Claim 4, Nickerson discloses: 
wherein the said at least one power supply is connected to draw power from pulses of one polarity only or from both positive and negative pulses of the AC electricity supply
[(see Fig 11, 33 Power Supply for Microcontroller; Fig 15, VCC and BATTERY; Fig 20-22; Pin Assignment in Para [0243-0246]; see also Fig 12-16)].
 
Regarding Claim 5, Nickerson discloses: 
wherein the said at least one power supply is comprised of two power supplies, one drawing from positive pulses of the AC electricity supply and the other from negative pulses thereof
[(see Fig 20-22; Pin Assignment in Para [0243-0246]), 24 vac power sources)].

 	Regarding Claim 6, Nickerson discloses: 
wherein the or each power supply include a respective capacitor and at least one diode arranged to allowing charging of its capacitor during respective pulses and blocking discharge therebetween
[(see:
this capacitor 87 is connected to a reference voltage, such as supply voltage, circuit reference or ground, or some other voltage.  The junction of the capacitor 87 and the resistor 86 is also connected to the input pin (e.g., AIN0 of FIG. 14) of the module microcontroller 66a.  When the expansion module is installed into a module mounting location 45b, a circuit is closed including the resistor 86 which charges the capacitor 87 to some voltage.  This could be performed by configuring this processor pin as an output pin and driving it to the processor supply voltage.  
 [(see Fig 20-22; Pin Assignment in Para [0243-0246]), 24 vac power sources)].

Regarding Claim 7, Nickerson discloses: 
adapted and arranged to supply AC electricity to the device at the frequency of AC electricity supply to the decoder
[(see:
	[0118] The main microcontroller 32 is also capable of directly monitoring other inputs such as the valve solenoid current, the presence of the base module 55, sensor inputs (e.g. rain and flow), and the AC line frequency.  In addition to the user interface 21, the main microcontroller 32 is able to accept commands through the remote control port 63, shown in FIG. 4, and an external communication interface 34a, illustrated in FIG. 10. 
see Fig 20-22; Pin Assignment in Para [0243-0246]), 24 vac power sources)].
 
Regarding Claim 8, Nickerson discloses: 
wherein the processor unit is adapted to decode single code modulation, changing state on receipt of a code for the device to switch it ON when OFF and vice versa
[(see:
	[0229] Historically, dealing with a large number of heavy gauge wires extending from the irrigation controller to each station on the site has been an issue of intense labor, rising cost and wire mapping complexity especially in large sites such as golf courses and cemeteries.  In one embodiment, this problem is solved by introducing a special type of expansion output module, namely a `decoder module`, plugged into an expansion module mounting location 45b of the irrigation controller 10 which will require just a single wire pair to connect to plurality of decoder enabled station valves on the site.  This greatly minimizes the wiring requirements by having just a single pair of wires be connected to the controller.  Stand-alone specialty controllers that work with decoder valves exist in the irrigation industry.  However, one embodiment of the invention provides this decoder functionality in an expansion module to a modular controller that can also operate with other types of regular station expansion modules 65, input expansion modules 65a, and smart expansion modules 65b, 65c, 65d, 65e, 65f, 65g that co-exist with the decoder type outputs.  In addition, the use of smart expansion modules in combination with a decoder output module allows the smart expansion modules 65b and 65c to control the decoder outputs of a decoder module in a powerful manner not possible with any other controllers in the industry.  The components of the decoder module are similar to the components found in FIG. 18; In accordance with the execution of an irrigation program, the microcontroller indicates to the microcontroller 66a of the decoder module which irrigation valves are to be actuated, and the microcontroller 66a of the decoder module sends the appropriate signaling to its output terminals to address and actuate the desired valve(s). 
Fig 17-18)].
 
Regarding Claim 9, Nickerson discloses:
the processor unit is adapted to decode one code modulation and the processor unit has [(Fig 17-18)]:
a memory for a preset ON period and a clock for timing the length of the ON period
[(see Fig 29-31)];
the arrangement being such that the processor unit changes state on receipt of a code for the device to switch it ON when OFF and holds it on for the length of the ON period as memorized
[(see:
[0225] As described above, some embodiments provide for the modules 65 to enumerate.  One embodiment for a module to determine its position within a plurality of expansion module mounting locations 45b is to have pulse code modulated (PCM) coded pulses sent to each connector 47.  This ensures a robust digital signal for the expansion modules to use in determining which mounting location they are attached to and requires only a single signal pin at the module connector 57.  The PCM pattern delivered is unique for each connector 47.  The expansion module 65 sees this PCM pattern and determines which mounting location it is attached to since it knows what PCM coded signals match with which mounting location 45b.  FIGS. 29-31 show the details of the PCM signal sent to the expansion modules 65.  The PCM signal 85 has a frame SYNC marker to allow the module 65 to know that a PCM stream is about to arrive.  In this embodiment, the SYNC marker consists of a pulsed duty cycle of 60% low ("6t" in FIG. 29) followed by a 40% high ("4t" in FIG. 29).  The module microcontroller 66a can either use an interrupt to detect the falling edge of the SYNC marker, or use rapid polling to detect it.  Each data bit in the PCM signal 85 is then sent using a duty cycle of 25% low followed by 75% high to represent a logic `0` or a duty cycle of 75% low followed by 25% high to represent a logic `1`.  A total of 7 bits are sent allowing for a total of 2 to the power of 7=128 modules 65.  This PCM technique requires only one data line versus the normal seven data lines required to represent 128 unique module addresses.  Anyone skilled in the art will easily realize that changing the number of bits, the duty cycle of either the bits or SYNC marker, using an alternate style of SYNC marker, or eliminating the SYNC marker altogether, are obvious alternate embodiments.  One embodiment of the technique for generating these PCM signals is using a digital device, such as a microcontroller (e.g., microcontroller 32) or other logic device that will generate a series of pulse streams as shown in FIG. 30.  At each .  The advantage of this embodiment is the use of a unique digitally encoded identifier signal for each module 65 consisting of fewer signal lines per module connector 47 than would normally be required to represent the total number of module connectors in a modular irrigation controller. 
 	Fig 29-31)].
 
Regarding Claim 15, Nickerson discloses: 
the processor unit is adapted to decode one code modulation and the processor unit has: a memory for a preset ON period and a clock for timing the length of the ON period, the arrangement being such that the processor unit changes state on receipt of a code for the device to switch it ON when OFF and holds it on for the length of the ON period as memorized
[(see:
One embodiment for a module to determine its position within a plurality of expansion module mounting locations 45b is to have pulse code modulated (PCM) coded pulses sent to each connector 47.  This ensures a robust digital signal for the expansion modules to use in determining which mounting location they are attached to and requires only a single signal pin at the module connector 57.  The PCM pattern delivered is unique for each connector 47.  The expansion module 65 sees this PCM pattern and determines which mounting location it is attached to since it knows what PCM coded signals match with which mounting location 45b.  FIGS. 29-31 show the details of the PCM signal sent to the expansion modules 65.  The PCM signal 85 has a frame SYNC marker to allow the module 65 to know that a PCM stream is about to arrive.  In this embodiment, the SYNC marker consists of a pulsed duty cycle of 60% low ("6t" in FIG. 29) followed by a 40% high ("4t" in FIG. 29).  The module microcontroller 66a can either use an interrupt to detect the falling edge of the SYNC marker, or use rapid polling to detect it.  Each data bit in the PCM signal 85 is then sent using a duty cycle of 25% low followed by 75% high to represent a logic `0` or a duty cycle of 75% low followed by 25% high to represent a logic `1`.  A total of 7 bits are sent allowing for a total of 2 to the power of 7=128 modules 65.  This PCM technique requires only one data line versus the normal seven data lines required to represent 128 unique module addresses.  Anyone skilled in the art will easily realize that changing the number of bits, the duty cycle of either the bits or SYNC marker, using an alternate style of SYNC marker, or eliminating the SYNC marker altogether, are obvious alternate embodiments.  One embodiment of the technique for generating these PCM signals is .  The advantage of this embodiment is the use of a unique digitally encoded identifier signal for each module 65 consisting of fewer signal lines per module connector 47 than would normally be required to represent the total number of module connectors in a modular irrigation controller. 
 	Fig 29-31)].
 
Regarding Claim 19, Nickerson discloses: 
wherein the processor unit is adapted to receive a code identifying that the subsequent codes to be decoded are intended for it as opposed to another decoder
[(see:
	[0006] Some embodiments provide methods of implementing irrigation control, these methods comprise: detecting a presence of a first module coupled with a control identifying that the first module stores a second set of code; and activating the bootloader set of code to replace the first set of code with the second set of code. 
Fig 29-31)].
 
Regarding Claim 20, Nickerson discloses: 
wherein the controlled circuits are switches switching the or each power supply to drive the device during pulses of the AC supply or a sufficient portion thereof to apply the requisite current for the requisite time to the device to actuate it fully ON or at least hold it partially-ON
[(see:
	[0237] To facilitate power consumption reduction, the microcontroller in modules 65 can go to sleep and be awakened by a command or signal from the control panel microcontroller 32.  In some embodiments, the controller 10 also incorporates a power supply feature that enhances the component reliability while providing higher power output through a new method based on a modified form of pass regulator topology.  The pass regulator transistor, instead of always being on, is switched to on and off modes using available line frequency.  The advantage yielded with this approach is the increased system efficiency at no additional cost. 
Fig 29-31)].
 
Regarding Claim 21, Nickerson discloses: 

[(see:
	[0210] In some embodiments, re-flash modules 65g, as well as other modules, can transition to an idle or sleep state.  This can reduce power consumption, communication traffic over the bus and/or have other such beneficial effects.  The transition to an idle state can be based on time thresholds, power consumption conditions and/or other such factors.  
 	Fig 29-31)].

Regarding Claim 22, Nickerson discloses: 
including an uninterrupted neutral path there-through
[(see:
	[0269] …………. To guarantee the bit jitter not exceeding 8.4 microseconds, it is necessary that the control panel microcontroller 220c disables any interrupts associated with any other interrupt functions, such as key actuation by a user, and only service the communication task at hand.  Other functions and operations should not be affected adversely since the communication sequence lasts only for approximately half a millisecond per module. 
[(see Fig 11-22)].
 
Regarding Claim 23, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473